Citation Nr: 0920880	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-25 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to April 
1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In part as a result of actions taken during the course of the 
current appeal, service connection is now in effect for 
ulcerative colitis, rated as 60 percent disabling; tinnitus, 
rated as 10 percent disabling; hemorrhoids, rated as 10 
percent disabling; and bilateral defective hearing, rated as 
noncompensably disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD. The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. 

Whether a Veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veteran's 201 file reflects assignments as an armor 
crewman, machine gunner light weapons infantryman and team 
leader.  He was in Korea from June 1970 to July 1971 and 
thereafter was shipped to Germany for a total of more than 2 
1/2 years overseas after which he was medically boarded.

Official abstracts are in the file showing that for two 
periods, from June 1, 1970 to October 1, 1970; and again from 
October 1, 1970 to July 3, 1971, the Veteran had been 
specifically assigned to "Hazardous Duty", had "Entered 
the Hostile Fire Zone," and was further entitled to the 
hostile fire pay associated therewith.  (emphasis added)

Also of record is a copy of the Along the Fence, the 
publication for soldiers then in Korea at the DMZ, reflecting 
the nature of the duty therein, from guard duty to checking 
the fence, patrols for signs of infiltration and caches of 
supplies, and other actions by the patrols which: 

keep down the incidents all across the peninsula.  
Since the first of the year there have been several 
incidents with approximately ten infiltrators 
killed or captured.  

Extensive collateral evidence has been submitted by the 
Veteran as to the nature of his service.  He was awarded the 
Imjin Scout certificate and entitled to wear that insignia 
for his service From September 1 to 30, 1970 in Korea as a 
member of B Company, 2nd  Battalion, 9th Infantry, 2nd Infantry 
Division.  The official data with regard to that insignia 
states that it is a:

combat award for Second Division Soldiers.  The 
criteria for this award is difficult and involved 
and includes missions such as patrols north of the 
fence, strike force operations, GP duty and actions 
which could result in face to face confrontations 
with a hostile enemy.  The first award was made in 
1967 to members of A Co., 1/38th Inf after a 45-
minute firefight with four North Korean 
infiltrators.

A statement is of record dated in September 2002 from RRB, a 
retired Colonel who had served from May 1968 to February 
1973, including a description of how, after the official end 
of the Korean Conflict, there had been fighting with the 
North Koreans in the DMZ. 

Also entered into the record were copies of contemporaneous 
propaganda from the North Koreans trying to target and 
otherwise get Americans killed.  

Through the Veteran's Congressman, clarification was 
undertaken as to the nature of service in Korea in 1970.  An 
official Army representative liaison with Congress, in a 
document dated in April 2006, stated that "in 1970, the DMZ 
was still considered a combat zone."  (emphasis added)

The Veteran has made some mention in clinical reports to 
specific stressors as a result of being on duty of various 
types in DMZ.  

The Veteran and his representative have specifically included 
a complete copy of an opinion by VA's Office of General 
Counsel (OGC) which related to whether a Veteran engaged in 
combat with the enemy for purposes of 38 U.S.C.A. § 1154.  
VAOPGCPREC 12-99 (October 18, 1999).  They argue that this 
opinion clearly contemplates the nature of the Veteran's 
service and that he must be considered to have had service 
comparable and equitable to combat.  The Board concurs.

The Board also notes that while the Veteran has recently been 
seen by VA for what his clinical records refer to as PTSD or 
depression, he has been somewhat understandably reluctant to 
participate in "group" activities such as counseling or 
rehabilitation workshops since he is a VA employee whose 
constituents include other Vietnam Era Veterans with PTSD.  
He has also been recently assigned as a casualty officer for 
Iraq and Afghanistan soldiers and their families, and his 
PTSD has purportedly been exacerbated by the stress this has 
put on him and the memories rekindled as a result thereof.  

However, the Veteran has not undergone a VA psychiatric 
and/psychological evaluation to specifically determine his 
current psychiatric diagnosis(es) and for an opinion as to 
whether the disorder is or is not attributable to service on 
any basis.  

Since as noted above, his purported stressors are reasonably 
supportable, such a VA examination is now required.

Parenthetically, it must also be noted that the Veteran has 
claimed service connection for a psychiatric disorder to 
include PTSD and depression.  The adjudication of this claim 
must be fully addressed and considered on direct, presumptive 
and secondary bases.  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (2008).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006). Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995. Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the veteran's claim was filed 
prior to the effective date of the revised regulation 

In addition, the possibility of his significant service-
connected disabilities, as identified above, having an impact 
on his mental health must also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any information with regard his 
mental health symptoms since service would 
be helpful.  And if there are any clinical 
records since service relating to his care 
for mental health issues, the Veteran 
should identify them, and after 
appropriate release, VA should assist him 
in obtaining them and adding them to the 
file.

2.  Thereafter, afford the Veteran a 
psychiatric examination.  The claims 
folder, to include all medical records and 
a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.

    (a).  The examination report should 
include a definitive current diagnosis or 
diagnoses, with reference to the previous 
medical records on file, to include 
whether the Veteran has PTSD.
    
    (b).  If there is a diagnosis of PTSD, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
PTSD is causally related to the Veteran's 
in-service stressor(s) in Korea or 
otherwise in-service; or
    
    (c).  Is it due to, impacted and/or in 
any way contributed to by his service-
connected disabilities [e.g., ulcerative 
colitis rated as 60 percent disabling, as 
well as tinnitus, hemorrhoids and 
bilateral defective hearing];

    (d).  If there is any psychiatric 
disorder other than PTSD, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed mental disorder 
is causally or etiologically related to 
his military service, 
    
    (e). and/or was in any way impacted by 
his other service-connected disabilities.

    (f). The examiner should conduct all 
special studies, to include psychological 
testing, deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions 
expressed should be provided.

    (g).  Note: The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
a psychiatric disorder to include PTSD and 
depression on all bases.  If the decision 
remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

